 

5 'I '

§E § l-

§! L` 'J
§ g : ;'-‘

NUV 2 8 2018

IN THE UNITED STATES,DISTRICT COURT

C|erk, U S Di`strict Court

FOR THE DISTRICT OF MONTANA Dismct O, Montana
BILLINGS DIVISION B*‘""QS
UNITED STATES OF AMERICA, Cause No. CR 14-112-BLG-SPW
Plaintiff,
vs. ORDER
KRISTOFER MIKAL WRIGHT,
Defendant.

 

 

This case comes before the Court on Defendant Wright’s motion for return

of seized property under Federal Rule of Criminal Procedure 41(g). On August 17,

2018, the United States moved for summary judgment in its favor.

At the time Wright filed the 4l(g) motion, he was in prison, but at the time

the United States moved for summary judgment, he had been released. Cf Rand v.

Rowzand, 154 F.3d 952 (9ch Cir. 1998) (en banc); D. Mont. L.R. 56.2(a) (Dec. 1,

2017). Wright did not file notice of a change of address.

The United States served its motion for summary judgment on Wright at two

addresses in Cody, Wyoming. It also contacted Wright, see D. Mont. L.R.

7.1(c)(1), and noted that Wright opposed its motion, see Mot. for Summary

Judgment (Doc. 137) at 2. But Wright did not respond to the motion.

Wright’s Rule 41(g) motion seeks return of a green iPhone, a silver LG
phone, a black leather wallet containing identification and other “vital documents,”
a grey pocket knife, and a black backpack containing colognes, hygiene items,
unidentified electronic items, a silver necklace, and a gold watch. See Rule 41(g)
Mot. (Doc. 131) at 5.

The United States produced evidence supporting inferences that the Billings
Police Department seized and held all property except the drug evidence, which
Was collected and held by the United States. See Zidack Aff. (Doc. 138-1) at 2 11 1.
Although the United States does not provide a list of “what the United States
Government had in their possession,” id., it points out that Wright had the pretrial
discovery and could determine what property was under federal control.

Wright’s Rule 4l(g) motion does not allege any fact supporting an inference
that the property he seeks is in the custody or control of the United States. As he
did not respond to the motion for summary judgment, he has not added any fact
supporting such an inference. The United States is not required to return property
it does not have. See United States v. Marshall, 338 F.3d 990, 994-95 (9th Cir.

2003). It is entitled to judgment in its favor. See Fed. R. Civ. P. 56(0)(4), (e)(3).

Accordingly, IT IS HEREBY ORDERED:

1. The clerk shall open a civil case to reflect filing of the Rule 41(g) motion

on May 10, 2018.

2. The United States’ motion for summary judgment (Doc. 137) is
GRANTED.

3. Wright’s motion for return of property (Doc. 131) is DENIED.

4. The clerk shall close the civil file by entering judgment, by separate
document, in favor of the United States and against Wright.

5. The Court CERTIFIES, pursuant to Fed. R. App. P. 24(a)(4)(B), that any
appeal from this disposition would not be taken in good faith.

DATEDthiS 07 day OfNovember, 2018.

,J;JML_/ /- zz/M/

Susan P. Watters
United States District Court

